Title: To James Madison from Sylvanus Bourne, 1 November 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


1 November 1801, Amsterdam. Will attend to contents of JM’s 1 Aug. circular letter. Takes satisfaction in never having issued any register, sea letter, or title to a vessel, except for his certification of oath of ownership like that described in circular. Has always avoided compromising American neutrality. Believes that greater and more specific powers for consuls would be beneficial to citizens abroad, but he has not overstepped his bounds. Has expended funds on public account only for relief of distressed seamen. Has been unable to report on U.S. ships trading at Amsterdam as captains are reluctant to give information; thinks Congress should pass a law requiring them to do so. Will do his utmost to alleviate strictures on quarantine on American ships. Hopes that next Congress will pass laws against improper discharge of sailors and also set future salaries for consuls. Consular income from certificates promises to be “a mere trifle” in the future. Adds in a postscript that the fees from certificates will be eliminated when Americans are no longer the sole carriers of West Indian trade to Europe.
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1); FC (NcD). RC 4 pp.; docketed by Wagner. Postscript not on FC.


   A full transcription of this document has been added to the digital edition.
